UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                                No. 96-6107



CALVIN TULL,

                                               Plaintiff - Appellant,

          versus

GLEN CRIM; S. JOSEPH MULE, Dr.; ALAN KELTZ,
Dr.; UNILAB TOXICOLOGY LABORATORY,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, District Judge.
(CA-95-871-2)


Submitted:     April 15, 1996                   Decided:   May 3, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Calvin Tull, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Calvin Tull appeals the dismissal without prejudice of his 42

U.S.C. § 1983 (1988) complaint. The district court dismissed Tull's

complaint for failure to clarify his claim or respond to a ques-

tionnaire from the district court regarding his claim. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291
(1988), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1988); Fed. R. Civ. P. 54(b). Because Tull may be able to

save this action by amending his complaint, the order which he

seeks to appeal is not an appealable final order. See Domino Sugar
Corp. v. Sugar Workers Local Union, 10 F.3d 1064 (4th Cir. 1993).

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2